 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.1 Filed 05/19/21 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


EOTECH, LLC,
                                                              Case No: ________________
       Plaintiff,

v.

JC AIRSOFT, LLC and
JACKY CHEUNG NG,

       Defendants.
                                              /


                                          COMPLAINT

       Plaintiff EOTECH LLC complains as follows:


                                  NATURE OF THE ACTION

       1.       Plaintiff brings this civil action to stop Defendants’ illegal infringement of

Plaintiff’s federally registered trademarks and sale of counterfeit goods in violation of § 32 of the

Federal Trademark (Lanham) Act, 15 U.S.C. §§ 1051 et seq.; counterfeiting of Plaintiff’s federally

registered trademarks in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c);

trademark infringement of Plaintiff’s unregistered trademarks in violation of 15 U.S.C. § 1125;

false designation of origin, passing off and unfair competition in violation of Section 43(a) of the

Trademark Act of 1946, as amended (15 U.S.C. §1125(a)); and related state and common law

claims arising from defendants’ infringement of EOTECH’s Trademarks (as defined infra),

including, without limitation, by manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale and/or selling unlicensed, noncompliant,

infringing and/or counterfeit weapons products and accessories (collectively hereinafter referred

to as, “Unauthorized Product(s)”).




                                                                                     Bodman_17684213_1
 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.2 Filed 05/19/21 Page 2 of 18



                                 JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over the claims asserted in this action

pursuant to 28 U.S.C. §§ 1331 and 1338, as well as 15 U.S.C. § 1121.

        3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) because

the state law claims asserted hereunder are so closely related to the federal claims brought in this

Action as to form part of the same case or controversy.

        4.      This Court has personal jurisdiction over Defendants because Defendants market,

advertise, and sell the Unauthorized Products directly to consumers located within this District.

        5.      Venue for this action is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred in this District.

                                          THE PARTIES

        6.      Plaintiff is a limited liability company organized and existing in the State of

Michigan.

        7.      Defendant JC Airsoft, LLC is a limited liability company organized and existing in

the State of Florida that actively engaged and engages in sales activities to customers located inside

the State of Michigan, this judicial district, and worldwide including via its internet website

https://jcairsoftofficial.com.

        8.      Defendant Jacky Cheung NG is an individual residing and/or working in Florida,

and is a member of Defendant JC Airsoft, LLC. Jacky Cheung is also the Registered Agent and

is listed in records filed with the Florida Secretary of State as the Owner of JC Airsoft, LLC.

                                   GENERAL ALLEGATIONS

                                   About EOTECH Generally:

        9.      EOTECH is a company with its roots in the 1972 creation of the Environmental

Research Institute of Michigan (ERIM) in Ann Arbor, Michigan. ERIM grew out of military and


                                                   2
                                                                                      Bodman_17684213_1
 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.3 Filed 05/19/21 Page 3 of 18




environmental research, contributing to the development of remote sensing, radar, and holography

applications. In 1986, ERIM presented holography weapon sight prototypes to the United States

Army for use with helicopter gunships and anti-aircraft artillery.

       10.     In 1995, ERIM subsidiary EOTECH was created to apply holographic technology

to small firearms sights. Since then, EOTECH’s Holographic Weapon Sights have been designed,

developed and manufactured in the United States for the most sophisticated of users, including

United States military units, foreign government military units, and numerous law enforcement

agencies.

       11.     In 1996 and 2001, EOTECH won the Optic of the Year Award from the Shooting

Industry Academy of Excellence for its Holographic Weapons Sights.

       12.     In 2001, EOTECH was chosen as the preferred close-quarter optic of choice by the

United States Special Operations Command and the United States Marine Corps.

       13.     Over the years through extensive advertising and quality products, EOTECH has

become the preeminent manufacturer of firearm sights, including holographic sights.

                          EOTECH’s Valuable Intellectual Property:

       14.     EOTECH’s intellectual property portfolio is extremely valuable.

       15.     EOTECH has taken steps to protect its valuable rights, such as registering numerous

trademarks for its brand name and logo, and for the design of its firearm sight products on the

Principal Register of the United States Patent and Trademark Office.

       16.     In addition, EOTECH has a registration on the Supplemental Register of the United

States Trademark Office (Reg. No. 3,868,846) that has gained secondary meaning. Through

EOTECH’s continuous use of Reg. No. 3,868,846 since at least as early as 2010, the public has

come to associate this trademark with EOTECH and its firearm sight products, as evidenced by



                                                 3
                                                                                   Bodman_17684213_1
 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.4 Filed 05/19/21 Page 4 of 18




EOTECH’s extensive sales. Reg. No. 3,868,846 is used on EOTECH’s 5 series products, which

have been purchased over 500,000 times since 2011, creating revenue in excess of $180 million.

EOTECH’s acquired secondary meaning in Reg. No. 3,868,846 is further supported by

Defendant’s unauthorized copying as described below.

       17.    The EOTECH trademarks include:

                 Mark                             Reg. No.                 Reg. Date

                EOTECH                            2,070,175              June 10, 1997

                                                  5,223,943              June 13, 2017




                                                  5,148,734            February 28, 2017




                                                  5,148,731            February 28, 2017




                                              4
                                                                               Bodman_17684213_1
 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.5 Filed 05/19/21 Page 5 of 18




                                                        3,868,846               October 26, 2010




                                                        3,906,328               January 18, 2011




(collectively, the “EOTECH Trademarks”). A true and correct copy of the registrations for the

EOTECH Trademarks are attached hereto as Exhibit A and incorporated herein by reference

(“EOTECH Registrations”).

        18.        The EOTECH Registrations for the EOTECH Trademarks are valid, subsisting and

incontestable. They have not been abandoned, revoked, or cancelled.

        19.        The EOTECH Trademarks are inherently distinctive and highly valuable.

EOTECH has invested substantial time, effort, and money in developing and promoting public

recognition of the EOTECH Trademarks, which have been in continuous use since as early as

January 1996.

                         The Importance of Safety in Firearms Accessories:

             20.   For obvious reasons, firearms accessories must meet certain safety requirements.

             21.   EOTECH takes great care to ensure that its firearms sights and accessories are safe

for users.

             22.   Fake firearms accessories are unsafe and can injure users.



                                                    5
                                                                                       Bodman_17684213_1
      Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.6 Filed 05/19/21 Page 6 of 18




              23.   It is important that the firearms users who believe they have purchased and are

     utilizing genuine, legitimate and safe EOTECH products in fact are not using fake and unsafe

     knockoff products.

                       Defendants’ Unsafe Illegal Knockoff EOTECH Products:

              24.   On or about April 6, 2021, EOTECH became aware that Defendant Cheung,

     through his entity JC Airsoft, was selling unauthorized knockoffs of EOTECH firearm sights (the

     “Unauthorized Products”) on its internet website https://jcairsoftofficial.com. For example:




              25.   As shown above, defendants reproduced EOTECH’s word mark (Reg. No.

2,070,175) and its design mark      (Reg. No. 5,223,943) directly on the Unauthorized Products for the

express purpose of deceiving consumers into believing they are authentic EOTECH products.

              26.   Neither defendant has ever been authorized or licensed by EOTECH to sell its

     products or to reproduce any of the EOTECH Trademarks.

                                                     6
                                                                                        Bodman_17684213_1
 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.7 Filed 05/19/21 Page 7 of 18




           27.   Moreover, upon investigation after discovering the unauthorized knockoffs

described above, EOTECH learned that Defendants had received complaints from customers

regarding Defendants’ sale of fake EOTECH products. For example, on March 5, 2021, a customer

complained that Defendants were selling EOTECH knockoffs on the Better Business Bureau

website:




           28.   Again, on March 22, 2021, a customer complained about Defendants’ false and

unlawful business practices on the Better Business Bureau internet website:




                                               7
                                                                              Bodman_17684213_1
 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.8 Filed 05/19/21 Page 8 of 18




         29.   In late March, a Reddit poster stated he purchased an EOTECH sight from

Defendants:




Defendants were never authorized to sell EOTECH products. Moreover, the poster appears to

acknowledge Defendants’ website is selling counterfeit goods. The EOTECH firearm sight

referenced in the Reddit post is the same unauthorized knockoff listed on Defendants’ website.


                                               8
                                                                                 Bodman_17684213_1
 Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.9 Filed 05/19/21 Page 9 of 18




         30.   The same Reddit thread contained a post stating a customer received a counterfeit

EOTECH sight on or about April 17, 2020:




         31.   EOTECH sent a cease and desist letter to Defendants on April 6, 2021.

         32.   On April 7, 2021, Defendant Cheung responded that Defendants are not currently

selling EOTECH-branded products.

         33.   This was a false statement intended to mislead EOTECH.

         34.   While Cheung responded that defendants were no longer currently selling

unauthorized EOTECH products, it is undisputable that prior to April 6, 2021, Defendants were

actively engaged in blatant infringement of the EOTECH’s Trademarks as well as counterfeiting

and unfair competition. It is further undisputed that Defendants were at least shipping knockoff,

counterfeit EOTECH products after Cheung falsely represented otherwise on April 7, 2021.

         35.   Defendants’ brazenly unlawful activities resulted in numerous instances of

consumer confusion and misidentification as to source or affiliation between the two companies.

         36.   Moreover, the extent of Defendants’ unlawful activities is unknown and, on

information and belief, Defendants’ unlawful practices will continue apace as soon as they believe

that EOTECH’s scrutiny has passed.




                                                9
                                                                                   Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.10 Filed 05/19/21 Page 10 of 18



                                      COUNT I
        Trademark Infringement under the Lanham Act § 32(a), 15 U.S.C. § 1114(a)
                                  (All Defendants)

         37.   EOTECH repleads and incorporates all above paragraphs as if fully set forth herein.

         38.   EOTECH owns the EOTECH Trademarks and EOTECH Registrations.

         39.   EOTECH has continuously used the EOTECH Trademarks in interstate commerce

since at least 2010.

         40.   EOTECH, as the owner of all right, title, and interest in and to its EOTECH

Trademarks and EOTECH Registrations, has standing to maintain an action for trademark

infringement under § 32 of the Lanham Act, 15 U.S.C. § 1114.

         41.   Defendants did not seek, and failed to obtain, the consent or authorization of

EOTECH as owner of the EOTECH Trademarks, and the EOTECH Registrations thereof, to deal

in and commercially manufacture, import, export, advertise, market, promote, distribute, display,

offer for sale, and/or sell Unauthorized Products into the stream of commerce.

         42.   Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale, and/or sold Unauthorized

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies, and/or

colorable imitations of the EOTECH Trademarks and/or that are identical or confusingly similar

to the EOTECH Trademarks.

         43.   Defendants knowingly and intentionally reproduced, copied, and colorably imitated

the EOTECH Trademarks and applied such reproductions, copies, or colorable imitations on

firearm sights used in commerce upon, or in connection with, the manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale, and/or sale

of Defendants’ Unauthorized Products.




                                                 10
                                                                                      Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.11 Filed 05/19/21 Page 11 of 18




         44.   Defendants were, at the time they engaged in their illegal and infringing actions as

summarized herein, actually aware that EOTECH is the owner of the EOTECH Trademarks and

EOTECH Registrations.

         45.   Defendants’ improper use of the EOTECH Trademarks has caused confusion, and

will likely continue to cause confusion, to cause mistake, or to deceive consumers as to the source

or origin of the Unauthorized Products and is likely to deceive the public into believing that

Defendants’ Unauthorized Products are Licensed Products, or are otherwise associated with, or

authorized by EOTECH.

         46.   Defendants’ actions have been deliberate and committed with knowledge of

EOTECH’s rights and goodwill in the EOTECH Trademarks, as well as with bad faith and the

intent to cause confusion, mistake and deception.

         47.   Defendants’ continued, knowing and intentional use of the EOTECH Trademarks,

without EOTECH’s consent or authorization, constitutes intentional infringement of EOTECH’s

federally registered EOTECH Trademarks in violation of §32 of the Lanham Act, 15 U.S.C. §

1114.

         48.   As a direct and proximate result of Defendants’ illegal and infringing actions,

EOTECH has suffered substantial monetary loss and irreparable injury to its business, reputation,

and rights in and to the EOTECH Trademarks and goodwill associated therewith, for which it has

no adequate remedy at law, and thus, unless immediately enjoined, Defendants will continue to

cause such substantial and irreparable injury, loss and damage to EOTECH.

         49.   Based on Defendants’ actions as summarized herein, EOTECH is entitled to

injunctive relief, damages for the injury that EOTECH has sustained, and will sustain, as a result

of Defendants’ illegal and infringing actions, and all gains, profits and advantages obtained by



                                                11
                                                                                   Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.12 Filed 05/19/21 Page 12 of 18




Defendants as a result thereof, enhanced discretionary damages, as well as other remedies provided

by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorney’s fees and costs.

                                         COUNT II
                      Trademark Counterfeiting under the Lanham Act,
                         15 U.S.C § 1114(b), 1116(d), and 1117(b)-(c)
                                      (All Defendants)

         50.   EOTECH repleads and incorporates all above paragraphs as if fully set forth herein.

         51.   EOTECH is the owner of the EOTECH Trademarks and EOTECH Registrations.

         52.   Without the consent or authorization of EOTECH, and having knowledge of

EOTECH’s well-known and prior rights in and to the EOTECH Trademarks and having

knowledge that Defendants’ Unauthorized Products bear counterfeit marks, Defendants

intentionally reproduced, copied, and/or colorably imitated the EOTECH Trademarks and/or used

spurious designations that are identical with, or substantially indistinguishable, from one or more

of the EOTECH Trademarks on or in connection with the manufacturing, import, export,

advertising, marketing, promotion, distribution, display, offering for sale and/or sale of

Unauthorized Products.

         53.   Defendants have manufactured, imported, exported, advertised, marketed,

promoted, distributed, displayed, retailed, offered for sale, and/or sold their Unauthorized Products

to the purchasing public in direct competition with EOTECH, within or affecting interstate

commerce, and/or have acted with reckless disregard of EOTECH’s rights in and to the EOTECH

Trademarks, through their facilitation, financing and/or participation in such activities.

         54.   Defendants have applied its reproductions, counterfeits, copies, and colorable

imitations of the EOTECH Trademarks to packaging, point-of-purchase materials, advertisements,

and/or promotions intended to be used in commerce upon, or in connection with, the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, display,


                                                 12
                                                                                     Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.13 Filed 05/19/21 Page 13 of 18




offering for sale, and/or sale of Unauthorized Products, which is likely to cause confusion, mistake,

and deception among the general purchasing public as to the origin of the Unauthorized Products,

and is likely to deceive consumers, the public and the trade into believing that the Unauthorized

Products sold by Defendants originate from, are associated with or are otherwise authorized by

EOTECH.

         55.   Defendants’ unauthorized use of the EOTECH Trademarks on or in connection

with the Unauthorized Products was done with notice and full knowledge that such use was not

authorized or licensed by EOTECH and with the deliberate intent to unfairly benefit from the

incalculable goodwill inherent in the EOTECH Trademarks.

         56.   Defendants’ actions constitute willful counterfeiting of EOTECH’s Trademarks in

violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c).

         57.   As a direct and proximate result of Defendants’ illegal actions as summarized

herein, EOTECH has suffered substantial monetary loss and irreparable injury to its business,

reputation, and rights in and to the EOTECH Trademarks and goodwill associated therewith, for

which it has no adequate remedy at law, and thus, unless immediately enjoined, Defendants will

continue to cause such substantial and irreparable injury, loss and damage to EOTECH.

         58.   Based on Defendants’ actions as summarized herein, EOTECH is entitled to

injunctive relief, damages for the irreparable harm that EOTECH has sustained and will sustain as

a result of Defendants’ illegal actions, as summarized herein, and all gains, profits and advantages

obtained by Defendants as a result thereof, enhanced discretionary damages, treble damages,

and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods sold, offered

for sale, or distributed, and reasonable attorney’s fees and costs.




                                                 13
                                                                                     Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.14 Filed 05/19/21 Page 14 of 18




                                        COUNT III
           False Designation of Origin, Passing Off & Unfair Competition under
                       the Lanham Act § 43(a), 15 U.S.C. § 1125(a)
                                     (All Defendants)

         59.   EOTECH repleads and incorporates all above paragraphs as if fully set forth herein.

         60.    EOTECH is the owner of the EOTECH Trademarks and EOTECH Registrations.

         61.   Defendants knowingly and willfully used in commerce marks that are identical or

confusingly similar to and constitute reproductions of EOTECH’s EOTECH Trademarks, and

affixed, applied, and used false designations of origin and false and misleading descriptions on or

in connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, and/or sale of Unauthorized Products with the intent to

cause confusion, to cause mistake and to deceive the purchasing public into believing, in error,

that Defendants’ substandard Unauthorized Products are Licensed Products and/or that

Defendants’ Unauthorized Products are authorized, sponsored, approved, endorsed, or licensed by

EOTECH, and/or that Defendants are affiliated, connected or associated with EOTECH, thereby

creating a likelihood of confusion by consumers as to the source of the Unauthorized Products,

and allowing Defendant to capitalize on the goodwill associated therewith, and the consumer

recognition of the EOTECH Trademarks and Licensed Products, to Defendants’ substantial profit

in blatant disregard of EOTECH’s rights.

         62.   By manufacturing, importing, exporting and/or assisting and encouraging third

parties, including Defendants’ third-party manufacturers, to manufacture, import, export and by

themselves advertising, marketing, promoting, distributing, displaying, offering for sale, selling

and/or otherwise dealing in the Unauthorized Products using marks that are identical and/or

confusingly similar to and/or which constitute colorable imitations of the EOTECH Trademarks,

Defendants have traded off of the extensive goodwill of EOTECH and the Licensed Products to


                                                14
                                                                                    Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.15 Filed 05/19/21 Page 15 of 18




induce and did in fact induce, and intends to, and will continue to induce, customers to purchase

Defendants’ Unauthorized Products, thereby directly and unfairly competing with EOTECH. Such

conduct has permitted, and will continue to permit, Defendants to make substantial sales and

profits based on the goodwill and reputation of EOTECH and the EOTECH Trademarks.

         63.   Defendants knew, or by the exercise of reasonable care, should have known, that

their adoption and commencement of, and continuing use in commerce of marks that are identical

or confusingly similar to and constitute a reproduction of EOTECH’s EOTECH Trademarks would

cause confusion, mistake, or deception among purchasers, users and the public.

         64.   Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive the

purchasing public and with the intent to trade on the goodwill and reputation of EOTECH, its

Licensed Products and the EOTECH Trademarks.

         65.   As a direct and proximate result of Defendants’ aforementioned actions,

Defendants have caused irreparable injury to EOTECH by depriving EOTECH of substantial

licensing and royalty fees and of the value of its EOTECH Trademarks as commercial assets, for

which it has no adequate remedy at law, and unless immediately restrained, Defendants will

continue to cause substantial and irreparable injury to EOTECH and the goodwill and reputation

associated with the value of the EOTECH Trademarks in an amount as yet unknown, but to be

determined at trial.

         66.   Based on Defendants’ wrongful actions, EOTECH is entitled to injunctive relief as

well as monetary damages and other remedies as provided by the Lanham Act, including damages

that EOTECH has sustained and will sustain as a result of Defendants’ illegal and infringing




                                                15
                                                                                   Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.16 Filed 05/19/21 Page 16 of 18




actions as summarized herein, and all gains, profits and advantages obtained by Defendants as a

result thereof, enhanced discretionary damages and reasonable attorneys' fees and costs.

                                        COUNT IV: Fraud
                                        (Defendant Cheung)

           67.   EOTECH repleads and incorporates all above paragraphs as if fully set forth herein.

           68.   Cheung knowingly made false representations of material fact to EOTECH

regarding Defendants’ continued sale of unauthorized counterfeit EOTECH branded products

using some or all of the EOTECH Trademarks.

           69.   Specifically, Cheung represented that Defendants had ceased all sale of

unauthorized counterfeit EOTECH branded products using some or all of EOTECH Trademarks

when in fact they had not.

           70.   Cheung made these false representations of material fact intending EOTECH to

rely on said misrepresentations and not take legal action against Defendants for their unlawful

actions.

           71.   EOTECH did rely on Cheung’s false representations of material fact until it

discovered the falsity of said misrepresentations.

           72.   As a direct and proximate cause of EOTECH’s reasonable reliance on Cheung’s

false representations of material fact, EOTECH has and will continue to suffer monetary and non-

monetary damages through the continued sale and shipping of dangerous, substandard EOTECH

counterfeit knockoffs.


                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff EOTECH respectfully requests that the Court enter judgment in

its favor against Defendants, and that the Court:



                                                 16
                                                                                     Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.17 Filed 05/19/21 Page 17 of 18




       A.      Enter a preliminary and permanent injunction, pursuant to 15 U.S.C. § 1116(a)

prohibiting Defendants and all of their agents, employees, contractors, agents, servants, officers,

members, representatives, directors, attorneys, successors, affiliates, assigns, and all entities

owned or controlled by Defendants, and/or all other persons acting in concert or participation with

Defendants, from: (a) manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in the Unauthorized

Products; (b) directly or indirectly infringing, in any manner, any of EOTECH’s trademarks or

other rights (whether now in existence or hereafter created) including, without limitation the

EOTECH Trademarks; (c) using any reproduction, counterfeit, copy or colorable imitation of

EOTECH’s trademarks, or other rights (whether now in existence or hereafter created) including,

without limitation the EOTECH Trademarks to identify any goods or services not authorized by

EOTECH and/or on or in connection with Unauthorized Products; (d) using any false designation

of origin or false description, or engaging in any action which is likely to cause confusion, cause

mistake and/or to deceive members of the trade and/or the public as to the affiliation, connection

or association of any product manufactured, imported, exported, advertised, marketed, promoted,

distributed, displayed, offered for sale, or sold by Defendants with EOTECH, and/or that any such

products originate from and/or are sponsored by EOTECH; and (e) engaging in any other act in

derogation of EOTECH’s rights;

       B.      Enter an order, pursuant to 15 U.S.C. § 1117(a), awarding EOTECH: (a)

Defendants’ profits; (b) EOTECH’s actual damages; (c) the costs of this action; (d) enhanced

discretionary damages as the Court determines to be fair and appropriate; and (e) EOTECH’s

reasonable attorney’s fees (after finding that this is an exceptional case) for Defendants’ willful

trademark infringement of the EOTECH Trademarks, Defendants’ willful and intentional use of



                                                17
                                                                                   Bodman_17684213_1
Case 2:21-cv-11138-GCS-KGA ECF No. 1, PageID.18 Filed 05/19/21 Page 18 of 18




marks or designations, knowing such marks or designations are counterfeit marks in violation of

15 U.S.C. § 1114(1)(a), and false designation of origin and unfair competition under 15 U.S.C.

§1125(a);

       C.      Enter an order, pursuant to 15 U.S.C. § 1117(b), awarding EOTECH treble damages

in the amount of a sum equal to three (3) times Defendants’ profits or EOTECH’s damages,

whichever amount is greater, along with EOTECH’s reasonable attorney’s fees and prejudgment

interest, for Defendants’ willful and intentional use of marks or designations, knowing such marks

or designations are counterfeit marks in violation of 15 U.S.C. § 1114(1)(a);

       D.      In the alternative, if EOTECH so elects prior to the rendering of final judgment,

enter an order, pursuant to 15 U.S.C. § 1117(c), awarding EOTECH statutory damages of up to

$2,000,000 per mark per type of Unauthorized Products sold, offered for sale, or distributed, as

the Court considers just;

       E.      Enter an order against Defendant Cheung and awarding EOTECH damages for

Cheung’s fraudulent acts in an amount to be determined at trial; and

       F.      Enter an order awarding EOTECH such other and further relief as the Court deems

just and proper.

Dated: May 18, 2021                          Respectfully Submitted,

                                             BODMAN PLC

                                             By:     /s/ Stephen P. Dunn
                                             Stephen P. Dunn (P68711)
                                             Justin P. Bagdady (P79764)
                                             201 W. Big Beaver Road, Suite 500
                                             Troy, MI 48084
                                             Tel: (248) 743-6047
                                             Fax: (248) 743-6002 (fax)
                                             Email: sdunn@bodmanlaw.com

                                             Attorneys for Plaintiff EOTECH LLC


                                               18
                                                                                   Bodman_17684213_1
